Citation Nr: 0634599	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a pilonidal cyst.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disability; if so, 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from October 1977 to January 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's pilonidal cyst occurs on a non-exposed 
area, is not deep, is not bigger than 39 square centimeters, 
is not unstable, was not noted to be painful on examination, 
and does not limit motion.

2.  The veteran's request to reopen his claim for service 
connection for a back disability was previously denied in 
August 1998.

3.  Evidence presented since August 1998 relates to an 
unestablished fact necessary to substantiate the claim.

4.  The veteran's current back disability was not incurred in 
service or within a year of separation from service and is 
not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a pilonidal 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-7805 (2006).  

2.  The August 1998 rating decision declining to reopen the 
veteran's claim for service connection for a back disability 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

3.  New and material evidence sufficient to reopen a claim 
for service connection for a low back disability has been 
presented.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

4.  The criteria for service connection for a back disability 
have not been met.  
38 U.S.C.A §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for both the 
increased rating claim and the request to reopen, and the 
veteran was told what evidence was specifically needed to 
reopen in accord with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although the veteran was not provided notice as to 
effective date or disability rating for either claim, because 
both claims have been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to her claim for benefits, such as 
obtaining medical records, and providing VA examinations.  
Consequently, the duty to notify and assist has been met.  

The veteran is service connected for her pilonidal cyst under 
Diagnostic Code (DC) 7899-7805.  DC 7899 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. §4.118.  See 38 C.F.R. § 
4.27.  A 2004 VA examination record reports the veteran had a 
0.5 centimeter tender indurated lesion, with no drainage, on 
the coccyx area.  No limitation of motion was noted and the 
examiner reported a finding of no rash.  The veteran was 
diagnosed with pilonidal cyst. 

Under Diagnostic Code 7801, scars other than head, face, or 
neck, that are deep or that cause limited motion with an area 
or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 
percent disability evaluation.  Under Diagnostic Code 7802, 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion with an area or areas of 
144 square inches (929 sq. cm.) or greater warrant a 10 
percent disability evaluation.  Under Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent disability 
evaluation.  Under Diagnostic Code 7804, superficial scars 
that are painful on examination, warrant a 10 percent 
disability evaluation.  Under diagnostic code 7805, other 
scars are rated on limitation of function of affected part. 

A compensable rating under those rating codes are not 
appropriate, however, as the cyst occurs on a non-exposed 
area, is not noted to be deep, is not bigger than 39 square 
centimeters, is not unstable, and was not noted to be painful 
on examination.  Additionally, the record contains no 
findings of limitation of motion due to the cyst.  
Consequently, a compensable rating is denied.

The veteran also seeks to reopen her claim for service 
connection for a low back disability.  The veteran's claim 
was initially denied in April 1995.  The veteran subsequently 
filed two requests to reopen, with the most recent denial 
issued in August 1998.  The August 1998 rating decision is 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Additional evidence presented for this case includes an 
August 2004 VA examination record which contains a nexus 
opinion from the VA examiner.  This evidence is both new and 
material as it was not previously considered and it relates 
to an unestablished fact necessary to substantiate the claim, 
namely the etiology of the veteran's current low back 
disability.  Consequently, the claim is reopened.

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the December 2004 rating 
decision considered the claim on the merits; and the 
veteran's argument throughout the instant appeal has been on 
the merits.  It is concluded, therefore, that there is no 
prejudice to the veteran based on de novo review.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran's service medical records include a May 1980 
emergency room record reporting the veteran's history falling 
on a wet floor with resultant pain in her lower back and left 
hand.  The veteran was noted to have minimal tenderness.  
There was no evidence of spasm or swelling and range of 
motion was full.  She was assessed with a contusion.  A June 
1980 annual examination reported the veteran's history of 
recurrent back pain, but the physical examination reported 
normal findings.  

The initial post-service complaint of back ache is dated in 
January 1983, but the record indicates the complaint of back 
ache is in conjunction with complaints of abdominal menstrual 
cramps.  No diagnosis pertaining to the back is made and the 
veteran was prescribed Motrin.  Two other treatment records, 
undated, report complaints of back ache, but the records' 
contexts indicate the back ache was in conjunction with the 
veteran's pregnancy.  

The initial post-service treatment record reporting a back 
disability is dated in November 1987, 6 years after 
separation from service.  The record reports a history of 
back pain, either upper or lower, for the previous 8 years.  
The record indicates that the veteran was assessed with 
thoracic spine pain, chronic back pain with paravertebral 
spasm and obesity.  A November 1988 treatment record 
indicates the veteran's complaint of low back pain for the 
previous three years.  The veteran also had spasms on the 
thoracic and cervical spine.  The veteran was assessed with 
"obesity / chronic back pain."  

A March 1995 treatment record reported the veteran's history 
of low back pain for the previous 12 years.  After a physical 
examination, the veteran was diagnosed with low back strain.  
A January 1997 treatment record also reported a history of 
low back pain since the in-service fall.  A June 1997 x-ray 
report indicated normal findings as to the lumbosacral spine 
but a June 1997 computed tomography (CT) report indicates 
findings of disk bulges and early osteoarthritic changes in 
the lumbosacral spine.  

A 2003 magnetic resonance imaging report (MRI) reported mild 
degenerative changes of the lumbar spine, a 2003 x-ray report 
indicated degenerative disc disease of the lumbosacral spine, 
and a 2003 CT record indicates findings of mild to moderate 
neural foraminal stenosis due to facet hypertrophy.  

The evidence of record indicates that the veteran had an in-
service back injury and a current back disability.  The 
evidence does not indicate, however, that there is a nexus 
between those two findings.  There is no competent evidence 
linking the veteran's current back condition to service.  
Although the veteran has asserted that such a link exists, 
the veteran, as a layperson, is not competent to comment on 
the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  

On the contrary, the evidence does include a negative nexus 
opinion.  In November 2004, a VA examination was conducted, 
and the examiner, after review of the evidence of record and 
the veteran, concluded that the veteran's current condition 
was less likely than not the result of the in-service fall.  
The examiner opined that, based on the findings in the 1980 
emergency room report and the lack of subsequent treatment 
for back pain while in service, the veteran most likely had a 
contusion from falling onto her back.  He noted that a disk 
injury would likely have presented itself more with deep pain 
or possibly radiating leg pain.  The examiner also notes that 
the veteran's x-rays show only mild hypertrophic changes in 
the lumbosacral spine, which the examiner "was unable to 
visualize", with no pathology noted in either the MRIs or 
the x-rays.  

Based on the negative nexus opinion and the 1988 record 
linking the veteran's back pain to obesity, the veteran's 
claim for service connection must be denied as the 
preponderance of the evidence is against the veteran's claim.  


ORDER

A compensable rating for a pilonidal cyst is denied.  

As new and material evidence has been received for the back 
disability claim, the claim is reopened; and, to that extent 
only, the appeal is granted.

Service connection for a back disability is denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


